Day, J.
i. tax deed notice. ’ It was agreed by the parties that prior to April 8, 1876,-the date of the treasurer’s deed, the premises were unoccupied, and the title thereto was in W. F. Ooolbaugh. The plaintiff introdcued in evidence what purports to be a notice to W. F. Ooolbaugh, of the time when the time for redemption would expire.' The affidavit of publication was made by Alpheus Davidson, editor and publisher of the Harrison Oounty Courier. In the view which we take of the case it is not necessary to determine as to the sufficiency of this notice. Section 894 of the Code requires notice to be served upon the person in possession of the land and upon the person in whose name the land is taxed. It is conceded that no one was in possession of the land. If the land was taxed to an unknown owner, then there was no one upon whom service could be made. The deed is, at least, jorimafaeie evidence of the regularity of all prior proceedings. It is incumbent upon the plaintiffs, to prove that the land was assessed to some name in order to create a necessity for proof of the service of notice prescribed in section 894 of the Code. In the absence of such proof the prima *685facie regularity of the deed requires us to presume that the land was assessed to an unknown owner, and that no notice of the expiration of the period of redemption was necessary.
Affirmed.